     Case 2:19-cv-02013-WBS-EFB Document 19 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY LEE EAKINS,                                   No. 2:19-cv-2013-WBS-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14   RALPH DIAZ, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 15, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Despite being granted an extension

23   of time (ECF No. 18), plaintiff has not filed objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed June 15, 2020, are adopted in full; and

28   /////
                                                        1
     Case 2:19-cv-02013-WBS-EFB Document 19 Filed 08/18/20 Page 2 of 2

 1          2. This action is DISMISSED without prejudice for the reasons set forth in the April 23,

 2   2020 screening order (ECF No. 13).

 3   Dated: August 17, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
